IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                         June 20, 2011 Session

               HEATHER R. GUNTER FREELS V. DEREK C. FREELS

                Appeal from the General Sessions Court for Morgan County
                        No. 2010-DV-20    Michael A. Davis, Judge


                    No. E2011-00472-COA-R3-CV-FILED-JUNE 20, 2011


This is a divorce case. The appellant, Derek C. Freels, seeks to appeal from an order of the
trial court entered February 22, 2011. That order is not final, and, hence, is not appealable
as of right. Accordingly, this appeal is dismissed.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

C HARLES D. S USANO, JR., D. M ICHAEL S WINEY, AND J OHN W. M CC LARTY, JJ.

Derek C. Freels, Sunbright, Tennessee, appellant, Pro Se.

James W. Brooks, Jr., Wartburg, Tennessee, for the appellee, Heather R. Gunter Freels.

                                    MEMORANDUM OPINION 1

        The trial court’s order of February 22, 2011, reflects on its face that, as of that date,
there were still matters pending before the trial court. Because of this, the subject order is
not a final order. “A final judgment is one that resolves all the issues in the case, ‘leaving
nothing else for the trial court to do.’ ” In re Estate of Henderson, 121 S.W.3d 643, 645
(Tenn. 2003) (quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct.
App. 1997)). Tenn. R. App. P. 3(a) provides, in relevant part, that “any order that adjudicates
fewer than all the claims or the rights and liabilities of fewer than all the parties is not


       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
enforceable or appealable. . . .” “Such an order is interlocutory or interim in nature and
generally cannot be appealed as of right.” In re Estate of Henderson, 121 S.W.3d at 645.
This court does not have subject matter jurisdiction to adjudicate an appeal if there is no final
judgment. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an
appeal from an interlocutory order is provided by the rules or by statute, appellate courts have
jurisdiction over final judgments only.”).

       As this appeal was taken from an order that was not a final judgment, we lack subject
matter jurisdiction. Accordingly, we must dismiss the appeal.

       The appeal of this matter is dismissed and this case is remanded to the trial court.
Costs on appeal are taxed to the appellant, Derek C. Freels.


                                        PER CURIAM




                                               -2-